EXHIBIT 1 JOINT FILING AGREEMENT The undersigned hereby agree to the joint filing of the Amendment No. 7 to Schedule 13D to which this Agreement is attached. Dated: February 1, 2010 DISCOVERY GROUP I, LLC for itself and as general partner of DISCOVERY EQUITY PARTNERS, L.P. By: Michael R. Murphy* Michael R. Murphy Managing Member Daniel J. Donoghue* Daniel J. Donoghue Michael R. Murphy* Michael R. Murphy *By: Mark Buckley Mark BuckleyAttorney-in-Fact for Daniel J. Donoghue Attorney-in-Fact for Michael R. Murphy
